Citation Nr: 1217676	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  10-20 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether the severance of service connection for ventricular tachycardia was proper.

2.  Whether the severance of entitlement to eligibility for Dependents' Educational Assistance (DEA) benefits under the provisions of Chapter 35, Title 38, United States Code, was proper.

3.  Entitlement to service connection for a seizure disorder, to include as secondary to ventricular tachycardia.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARINGS ON APPEAL

The Veteran, his spouse, I.R.


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran had active military service from July 1965 to July 1970.  He had additional service in the Texas Army National Guard (TXARNG) from September 1985 to September 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a Travel Board hearing before the undersigned acting Veterans Law Judge in January 2012.  A transcript of the hearing is included in the claims folder.  

The Veteran submitted additional evidence after the hearing.  He included a waiver of consideration of the evidence by the agency of original jurisdiction (AOJ) in the first instance.  As the Veteran's case is being remanded for additional development, the AOJ will have an opportunity to review the evidence.  

The Veteran perfected his appeal in the current case through the submission of a VA Form 9, Appeal to Board of Veterans' Appeals, that was received in May 2010.  On a continuation page of that appeal, the Veteran raised several additional issues for consideration.  His statement as to the basis for service connection is not clear as it appears he is implying that the conditions of sleep apnea, undefined circulatory issues, undefined respiratory issues, and diabetes and erective [sic] dysfunction are "aggravated" by some event.  The issues have not been developed or certified on appeal and are referred to the RO for such further action as may be required.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In general, the law provides that a veteran may be granted service connection be for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).  

The term "veteran" is defined in 38 U.S.C.A. § 101(2) (West 2002) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2011); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).

As noted, only if there is a disability that results from an injury incurred or aggravated in the line of duty during a period of inactive duty for training may that period of service be considered active military service.  The definition of injury during a period of inactive duty for training also encompasses a disability arising from acute myocardial infarction, a cardiac arrest or a cerebrovascular accident (CVA).  38 U.S.C.A. § 101(24)(C)(ii).

Active duty is defined as full-time duty in the Armed Forces, other than active duty for training.  See 38 U.S.C.A. § 101(21)(A) (West 2002).  Active duty for training (ACDUTRA) is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2011).  See McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson v. Brown, 7 Vet. App. 466, 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim.").  

The term inactive duty for training (INACDUTRA), or IDT for reference in this case, is defined, in part, as duty, other than full-time duty, under sections 316, 502, 503, 504, or 505 of title 32 [U. S. Code] or the prior corresponding provisions of law.  38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2011).  

The Veteran served on active duty from July 1965 to July 1970.  Thus, he has established veteran's status for any claims arising out of that period of service.  In regard to his National Guard service, the Veteran may be able to establish service connection, or restoration, for his ventricular tachycardia (VT) and seizures disabilities if he can establish a nexus to a period of active duty during service in the National Guard, that he became disabled as a result of disease or injury incurred or aggravated during a period of ACDUTRA, or the disabilities were the result of an injury during a period of IDT.  The active military service is distinct and separate from the Veteran's later National Guard service.  See Smith v. Shinseki, 24 Vet. App. 40, 44 (2010).  

The Veteran submitted a claim for VA compensation benefits in August 1970.  He was granted service connection for osteoarthritis of the right knee and residuals of warts on the palmar surface of the right hand in February 1971.  

The claims folder contains evidence of correspondence between the Veteran and VA in regard to his having to elect his form of payment once he enlisted in the National Guard in 1985.  Veterans in receipt of VA disability compensation are required to make an election between VA compensation or pension payments and active or inactive duty pay.  The required waiver forms for nearly all of the Veteran's years of National Guard service are not included in the claims folder.  There was a form for fiscal year (FY) 1996 submitted in March 1997.  For FY 96 the Veteran reported serving on 15 days of active duty/ACDUTRA and attending 48 drill periods.  A VA Form 21-8951, Notice of Waiver of VA Compensation or Pension to Receive Military Pay and Allowances, for FY 2001 is on file.  The form was sent to the Veteran for him to confirm that he had 45 training days during FY 2001 and to make his election of pay.  The form notes that reserve components are required to report the number of days during the fiscal year for which a reservist/guardsman receives training pay as a full day's duty pay for each 4-hour training assembly attended.  The form also noted that an individual might be credited with 4 days training pay on a drill weekend.  Further, most members would be paid approximately 63 training days during a fiscal year that would consist of 48 armory drills or training sessions and 15 days active training.

The Veteran submitted a claim for an increased rating for his service-connected right knee disability as well as service connection for arthritis in several other joints in February 2004.  This was based on his period of active service from 1965 to 1970.  In addition, the Veteran submitted a claim for entitlement to service connection for VT.  This was based on what he asserted was a period of IDT with the National Guard in July 1997.  He said the VT had continued to the present time.  

The Veteran specifically cited to the public law that added acute myocardial infarction, cardiac arrest or a cerebrovascular accident to the definition of an injury for purposes of establishing a period of IDT as active military service.  He provided a lengthy background statement to include that he was mobilized for Bosnia in June-July 1997, originally under "ADT" but this was converted to IADT (inactive duty for training) for the State's convenience.  He described the event of experiencing lightheadedness, heart palpitations, and light flashes/sparkles in his eyes.  He said he lost consciousness and fell backward to the floor.  He said he did not tell anyone at the time because he felt it would influence his ability to be activated with his unit.  He said this proved to be immaterial.

He reported that his VT was diagnosed by S. Garland, M.D., and D. N. Pederson, M.D., in 1999.  He eventually had placement of an implantable cardio-defibrillator (ICD) in April 1999.  He submitted information regarding the definition of a stroke, or CVA, that included several of the symptoms he described.  He thus maintained that he suffered a CVA while he was on IDT and that service connection was in order based on the inclusion of CVA as an injury for purposes of IDT being considered active military service.

The Veteran submitted an incomplete Line of Duty (LOD) investigation that was done by his unit in the National Guard and signed in September 2001.  The LOD investigation was done four years after the claimed event.  A DA Form 2173, Statement of Medical Examination and Duty Status, was completed.  In short, the form listed the Veteran as performing IDT at the time of the event, given as July 9, 1997.  The form confirmed the Veteran's duty status as IDT.  He was listed as receiving medical treatment at Austin Heart Hospital.  The form contains a block for a signature by a physician or patient administrator but no signature was provided.  Instead, the reader was referred to the attachments to the form.  

A DD Form 261, Report of Investigation, Line of Duty and Misconduct Status, dated in June 2001, indicated it was a report to the Chief, National Guard, in Arlington, Virginia.  The form contained information that the investigation was for an injury on IDT under 38 U.S.C. § 502, that occurred on July 9, 1997.  The form was signed by the investigating officer.  The appointing authority signed the form, approving the report, in September 2001.  Attached to the form was a sworn statement from the Veteran to the investigating officer.  The statement was taken in February 2001 despite the investigation tasking letter not being signed until June 2001.

There was a mandatory checklist of items with the report.  These were to be completed prior to forwarding of the report to the Texas Adjutant General.  There were also supposed to be exhibits A through H but most of the exhibits were not submitted to VA.  

The Veteran submitted a statement from I.R.  Mr. R. knew the Veteran from being in the same unit.  Mr. R. provided evidence regarding the change in the Veteran's physical capabilities after July 1997.

Included in the Veteran's submission was a retirement points history provided to him by the National Guard in 2001.  In regard to his anniversary year from September 1996 to September 1997 the Veteran was noted to have 52 points under the IDT category and 15 points under the active duty category.  He also received 15 points for membership in the National Guard for a total of 87 points during that year.  A review of the points statements does not reflect more than 15 points accumulated in any one year under the active duty column since the end of the anniversary year in September 1990.

The Veteran's National Guard service treatment records (STRs) were obtained.  There were few clinical entries.  The Veteran had several physical examinations, with the last of record dated in January 1997.  An electrocardiogram (EKG) from that time was said to be normal.  There are records dated in June and July 1997 that include a medical history form that documents the Veteran's immunizations, dental readiness, and DNA testing.  The last record is an annual medical certificate from the Veteran, dated in January 2000, wherein he said his only two medical conditions were VT and hemochromatosis, described as an iron overload.  He also said that he began treatment for the above diagnoses in April 1999.  

The Veteran's STRs for his active service from 1965 to 1970 were also obtained.

Medical records from Drs. Pederson and Garland were obtained.  They noted the Veteran's primary care physician as A. Mauldin, M.D.  The Veteran was evaluated for exertional induced lightheadedness and palpitations beginning in March 1999.  He gave a two-year history of symptoms.  He underwent testing and a catheterization.  A diagnosis of ventricular tachycardia and Mobitz-II second-degree atrioventricular block was made.  The Veteran had the placement of the ICD in April 1999.

The Veteran was granted service connection for his VT by way of a rating decision dated in October 2004.  Although the rating decision noted that the Veteran was on IDT at the time he experienced his claimed episode in July 1997, there was no discussion as to how the Veteran's claimed symptoms at that time constituted an injury during a period of IDT.  There was no finding of a CVA as the basis for the grant.  The Veteran was given a 10 percent rating.

The Veteran expressed disagreement with the 10 percent rating in February 2005.  He noted that his VT was rated under Diagnostic Code 7011 and that the rating criteria provided for a 100 percent rating where there was an automatic ICD in place.  38 C.F.R. § 4.104 (2004).  

The RO increased the Veteran's rating to 100 percent, effective from his date of claim, February 24, 2004.  Because of the 100 percent rating, the Veteran was also determined to have established basic eligibility for DEA benefits from that same date.  

The Veteran submitted a claim for entitlement to service connection for autonomic seizures that was received in September 2007.  He felt these were related to a period of "active duty", in essence, the same event that occurred in July 1997.  

Private treatment records from R. D. Tyer, M.D., for the period from September 2004 to August 2007, were obtained.  The records show the Veteran was evaluated for complaints of near syncope.  An electroencephalogram (EEG) was negative for evidence of seizures in September 2004.  Autonomic seizures were diagnosed in February 2005.  A second EEG from August 2007 was negative for evidence of seizures.

VA treatment records were also obtained that contained entries of observations of uncontrolled jerking of the head.  The Veteran's treatment for seizures was also noted.

In March 2009, the RO issued a rating decision that proposed to sever service connection for VT.  The severance was based on clear and unmistakable error (CUE) in the rating decision of October 2004.  In that regard, the March 2009 rating decision noted that the Veteran's evidence established that he was serving on IDT as of July 1997.  The Veteran's VT was not one of the two cardiac-related events that could be considered as an injury during a period of IDT.  In light of the CUE in the grant of service connection and 100 percent rating, it was also proposed to sever the Veteran's eligibility for DEA benefits.

The Veteran was provided notice of the proposed action in March 2009.  The notice letter advised the Veteran that he had 60 days to submit evidence and/or argument as to why severance was not proper.  He was advised that he could request a hearing within 30 days of his notice.  Further, the Veteran was told he could request a hearing even after 30 days but such a request would not delay the termination of his benefits.  The Veteran was advised that his benefits would be terminated the first day of the third month following notice of a final rating decision.

The March 2009 rating decision also denied entitlement to service connection for autonomic seizures.  The rating decision noted the condition was not noted in service from 1965 to 1970 and was first diagnosed three years after the Veteran's retirement from the National Guard in 2001.

The Veteran responded to the RO in April 2009.  In regard to the proposed severance of service connection, and eligibility for DEA benefits, the Veteran stated he had carefully research the facts and medical evidence before submitting his claim.  He said that he had satisfied himself that his event satisfied the criteria for a CVA and, accordingly, he was entitled to service connection for the disability.  His implication was that his claimed CVA was a covered injury for purposes of IDT.

The Veteran submitted his notice of disagreement (NOD) with the denial of service connection for his seizures in May 2009.  The Veteran stated that he had previously established that he suffered a CVA during a period of IDT.  He said that the CVA, by definition, was service connected.  He said that, at the time of his CVA, he fell and struck his head on the floor.  He said that he began to experience symptoms consistent with autonomic seizures almost immediately.  He stated that he had no history of a heart problem or neurological problems prior to the event in July 1997.  The Veteran said that Dr. Tyer told him that his seizures could either be due to his head injury or his CVA.  The Veteran stated that he was not alleging that his claimed seizure disorder was related to his period of active service from 1965 to 1970.

The RO issued a rating decision that severed service connection for VT and eligibility for DEA benefits in June 2009.  The effective date for the severance was established as of September 1, 2009.  Notice of the action was provided in June 2009.

The Veteran submitted a detailed response in July 2009.  He again repeated his assertion that he had suffered a CVA during a period of IDT and that service connection was in order.  

The Veteran, through his representative, submitted his NOD with the severance of service connection for VT and eligibility for DEA benefits and the denial of service connection for autonomic seizures in October 2009.  The NOD referenced the Veteran's several submissions in July and September 2009, respectively.

As noted in the Introduction, the Veteran perfected his appeal in May 2010.  The Veteran indicated that he was conducting further research and was in contact with medical experts that would provide evidence in support of his claim.  

The Veteran and his wife testified at hearing before a Decision Review Officer in December 2010.  The Veteran testified that his unit had been alerted for mobilization to Bosnia.  He said they were on call, on group orders to prepare for shipment.  He said it was his understanding that they were "under active duty."  He described experiencing the symptoms of lightheadedness and falling to the floor.  The Veteran said that he cracked his head at the time.  The Veteran said he had undergone a physical examination as part of the mobilization process at the end of June 1997.  There were no problems noted.  The Veteran was asked if he sought medical treatment and he said he went to Dr. Mauldin.  He further testified that he underwent a period of evaluation until he received his diagnosis and ICD.  

The Veteran provided additional testimony regarding his "duty status" at the time of the event in July 1997.  He said there was a problem with funding and that they were paid with funds that were available and he described these as "AT" and "M-day" funds or for drills.  He said they were told they were on active duty but the payment records show that them as either drill or annual training.  The Veteran said that he began experiencing the seizures at the same time as his VT.  He did not realize that they were a separate problem at first.  

The DRO questioned the Veteran in detail as to his duty status at the time of the event in July 1997.  The Veteran repeated his assertion that he thought they were on active duty and that due to budgetary issues the funding to pay for the mobilization was classified as other than active duty.

After the hearing the Veteran submitted additional evidence in support of his claim.  One item was a statement from Mr. R., who had submitted a statement for the Veteran in February 2004.  Mr. R. said that all funding and regulatory concerns involving service members in Texas had to be cleared by him at the United States Property Fiscal Office (USPFO).  He stated that the Veteran's unit was selected for deployment to Bosnia for 1997.  The battalion members were ordered to duty.  He then explained that, due to budgetary restrictions, an ad hoc process was used to mobilize units.  He said they were instructed to use annual training (AT) funds for mobilization.  He said the end result was placing the whole unit into AT and not issuing individual orders until the unit moved from home station (HS).  He stated that the members of the Veteran's battalion were "in actuality" in active duty status and paid as "other than" active duty status during the period June-July 1997.  

The Veteran, his wife, and Mr. R. testified at the Travel Board hearing o January 2012.  The Veteran submitted additional evidence in support of his contention that his duty status was not IDT at the time.

The Board notes that the Veteran initially contended that he served on a period of IDT at the time he experienced VT.  It was his contention that this was a CVA and that service-connected was in order on that basis.  He provided numerous statements to the effect as to how a CVA must be granted service connection if it occurred during a period of IDT.  He submitted the LOD report that had found his initial event occurred during a period of IDT.

The Board further notes that, on page 3 of the 8 page statement submitted with his claim in February 2008, the Veteran said that his unit was mobilized in June-July 1997 and that "ADT" was converted to IDT for the State's convenience.  Thus, even at the outset of his claim the Veteran had noted there was a peculiar set of circumstances surrounding his period of duty in June-July 1997 and how it should be described.  His testimony in December 2010, the written statement by Mr. R. submitted at that time and his later testimony in January 2012 all describe a confusing situation and that accommodations appeared to have been made as to how to fund the mobilization. 

The evidence of whether the Veteran was on active duty, ACDUTRA, or INACDUTRA (IDT) is not clear.  Despite the later testimony of the Veteran and Mr. R. to explain the situation, only service department records can establish if and when a person was serving on active duty, ACDUTRA, or INACDUTRA (IDT).  See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  On remand, the Texas Adjutant General must be asked to explain the Veteran's status at the time of his claimed event; or, if necessary, a request must be made to the Chief, National Guard.  

The issue of establishing the Veteran's status is paramount in the adjudication of his VT claim as even if he served on ACDUTRA, his claim must be considered.  In regard to his seizure disorders, the Veteran's claim would also receive considered if he served on ACDUTRA or IDT as he has claimed that he struck his head.  He testified that he was told by Dr. Tyer that this claimed head injury could be the cause of his seizures.  

As there has not been a medical determination of record as to whether the Veteran's symptoms in July 1997 constituted a CVA, a medical examination is required.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claim.  The RO should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record.  

In particular, the Veteran should provide the treatment records from Dr. Mauldin from the beginning of 1997 to the present, or authorize the RO to obtain them on his behalf.

2.  The RO should contact the Adjutant General of the Texas National Guard and request a determination of the Veteran's status at the time of his service in June-July 1997.  The letter should provide background information as to the alert for mobilization for the Veteran's unit and should advise the Adjutant General that the Veteran has claimed that they were actually on active duty during that time but were paid under funds that would show them on IDT.  If necessary, a release from Mr. R. should be obtained to allow for forwarding of a copy of his statement provided with the DRO hearing of December 2010.  

In addition, a complete copy of the 2001 LOD investigation, that includes all of the exhibits listed, should be requested. 

A copy of the Veteran's complete National Guard personnel records should also be requested.  

3.  The RO should compile a statement of service for the Veteran to show his dates of service, whether active duty, ACDUTRA, or INACDUTRA, for June and July 1997.  The statement should be forwarded with the claims folder for reference by the examiners.  

4.  Upon completion of the above, the Veteran should be afforded an examination to assess his claim regarding his VT and whether he experienced a CVA in July 1997.  The claims folder and a copy of this remand must be provided to the examiner and reviewed as part of the examination.  The examiner should review the claims folder as part of the examination.  

The examiner is advised that the Veteran was serving on duty with the National Guard in July 1997 when he experienced an event - described in his statement of February 2004 - as lightheadedness, heart palpitations, and light flashes/sparkles in his eyes.  He also reported that he lost consciousness.  The Veteran was diagnosed with VT and had placement of an ICD in April 1999.  

The Veteran contends that the event in July 1997 was a stroke.  He provided a copy of medical literature, in the same statement wherein he listed his symptoms, that describes strokes and symptoms of a stroke (CVA) and maintains that his expressed symptoms were those of a CVA.

The examiner is requested to provide an opinion as to whether it is at least as likely as not that: 1) the Veteran experienced a CVA in July 1997; and, if not, 2) did the Veteran's VT have its onset during that period of National Guard service.  A complete rationale for all conclusions must be included in the report provided.  

5.  The Veteran should be afforded an examination to assess his claim for service connection for autonomic seizures.  The claims folder and a copy of this remand must be provided to the examiner and reviewed as part of the examination.  The examiner should review the claims folder as part of the examination.  

The examiner is advised that the Veteran claims he experienced a period of lightheadedness and syncope during a period of National Guard service in July 1997.  The Veteran has said that he briefly loss consciousness and fell to the floor.  He has also said that he experienced symptoms of autonomic seizures that he believes are related to that event.  The Veteran was diagnosed with VT and had placement of an ICD in 1999.  The Veteran has said that he was told by his neurologist, Dr. Tyer, that the seizures could be a result of the Veteran hitting his head on the floor when he lost consciousness or related to the VT.  

The examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's autonomic seizure disorder are related the claimed incident during his National Guard service; or, his diagnosed VT.  A complete rationale for all conclusions must be included in the report provided.  

6.  The RO must ensure that the medical examination reports and opinions comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

7.  After undertaking any other development deemed appropriate the RO should re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran, and his representative, should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the RO.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


